DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This supplemental non-final office action is responsive to correct non-final dated 11/16/20121 to correct claim 7 inclusion.  This non-final is a response to applicants' application filed on 09/23/2019.  Claims 1-19 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims use the term “about” and thus, renders the limitation indefinite since the claim does not positively recite the limitation.  For the sake of examining each limitation has been interpreted in clearly expressed manner.
Claims 2-3 and 5-20 depend directly or indirectly from a rejected claim and are, therefore, rejected for the reasons set above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameda et al. (20160065015 and hereinafter as Kame)

Regarding claim 1. Kame teaches a rotor [fig3, 1] comprising: 
a rotor core [3] formed of a stacked body [7] in which two or more first electromagnetic steel sheets [5, see ¶56] and a second electromagnetic steel sheet [subsequent series steel sheet to 1st steel sheet 5] are stacked in a direction of an axis [i.e. axis relative to rotor], 
the rotor core having a magnet insertion hole [13 with adjacent 13, i.e. spec shows multiple holes connected by a bridge make a magnet hole] passing through the stacked body in the direction of the axis; 
and a first permanent magnet [first 15] and a second permanent magnet [2nd 15] disposed in the magnet insertion hole [both 13 connected by a bridge], wherein the magnet insertion hole has a first region in which the first permanent magnet is inserted [i.e. space to insert first 15], 
and a second region in which the second permanent magnet is inserted [space to fit second 15], the first region and the second region being arranged in a circumferential direction about the axis [¶57], 
wherein the two or more first electromagnetic steel sheets are disposed on at least one end [5 is shown on the end of drawing in fig 3] of the rotor core in the direction of the axis, 
wherein each of the two or more first electromagnetic steel sheets has a bridge [19 with 19a] driving the magnet insertion hole into the first region and the second region, 
[permanent magnet 15 extends in a magnetic-plate-stacking direction, thus, the holes i.e. 13, is extending in said magnetic plate stacking direction, ¶58].

Regarding claim 2. Kame teaches the rotor according to claim 1, wherein the two or more first electromagnetic steel sheets are disposed on each end of the rotor core in the direction -3-Attorney Docket No. 129I_050_TNof the axis [13, is extending in said magnetic plate stacking direction, ¶58].  

Regarding claim 4. Kame teaches the rotor according to claim 1, wherein each of the two or more first electromagnetic steel sheets has an opening on each side of the magnet insertion hole [i.e. openings next to 33] in a radial direction about the axis, the opening being adjacent to the bridge.  

Regarding claim 5. Kame teaches the rotor according to claim 1, wherein the rotor core has: a first number [¶56] of first electromagnetic steel sheets including the two or more first electromagnetic steel sheets, and a second number [subsequent second number to first number ¶56] of second electromagnetic steel sheets including the second electromagnetic steel sheet.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kame fig 3 in view of Kame fig 20
Regarding claim 8. Kame teaches the rotor according to claim 5, 
However, Kame fig 3 does not explicitly mention wherein the first number of first electromagnetic steel sheets and the second number of second electromagnetic steel sheets are arranged in a symmetrical manner with respect to a center of the rotor core in the direction of the axis.  
Kame fig 20 teaches wherein the first number of first electromagnetic steel sheets [i.e. first 2 from top to bottom] and the second number of second electromagnetic steel sheets [subsequent 2 from top to bottom] are arranged in a symmetrical manner [symmetrical manner shown in fig 20] with respect to a center of the rotor core in the direction of the axis.  


Regarding claim 16. While Kame teaches a motor [¶41] comprising: a rotor according to claim 1 Kame fig 3 does not explicitly mention a stator; and a rotor disposed on an inner side of the stator.  
Whereas Kame fig 20 teaches a stator; and a rotor disposed on an inner side of the stator [¶4].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to show the sheets of 5 in fig 3 in a similar way as in fig 20 in order to provide a more descriptive structure.


Claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Kame et al. in view of Tanaka et al. (20150244238)
Regarding claim 17. Kame teaches the rotor of claim 1. 
However, Kame does not explicitly mention a compressor comprising: a motor; and a compression mechanism that is driven by the motor, the motor comprising: a stator, and a rotor disposed on an inner side of the stator.  
Tanaka teaches a compressor [fig 1] comprising: a motor [motor in compressor abstract]; and a compression mechanism [compression mechanism disclose in abstract] that is driven by the motor, the motor comprising: a stator, and a rotor disposed on an inner side of the stator [see abstract].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to show the rotor of Kame in the structure of Tanaka in order to provide a more descriptive structure.

Regarding claim 18. Kame teaches the rotor of claim 1. 
However, Kame does not explicitly mention an air conditioner comprising a compressor, a condenser, a decompression device, and an evaporator, the compressor comprising a motor and a compression mechanism that is driven by the motor, the motor comprising: a stator, and a rotor disposed on an inner side of the stator.  
Tanaka teaches an air conditioner [¶21] comprising a compressor [10], a condenser [condenser in ¶21], a decompression device [device disclose in ¶21], and an evaporator [evaporator in ¶21], the compressor comprising a motor [abstract] and a compression mechanism [abstract] that is driven by the motor, the motor comprising: a stator, and a rotor disposed on an inner side of the stator [abstract].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to show the rotor of Kame in the structure of Tanaka in order to provide a more descriptive structure.



Allowable Subject Matter
Claims 3, 6-7, 9-15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839